OPINION OP THE COURT. The appellants bring this appeal, from a judgment of ■the District Court of Bernalillo County, wherein judgment was rendered against them for the sum of $6.65, and assign nine grounds of error, all based upon alleged error occurring upon the trial of the cause and conclusions of the lower court upon the evidence. Unfortunately for the appellants, and much to the relief of the court, for we are not inclined to encourage appeals to this court, where so small ■an amount is involved, the transcript of the testimony is not certified to and signed by the judge who tried the case, and is not brought into the record by bill of exceptions.  1 12 Sec. 24 of Chap. 57, S. L. 1907, provides that the testimony may become a part of the record without a -bill of exceptions, in cases tried without a jury. “When properly certified by the court or referee,” and unless such testimony is properly certified it may not be considered in the review of the case. Street v. Smith, 15 N. M. 95. The judgment of the lower court is therefore affirmed.